DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.
 
Claim Objections
Claims 1-4, 10, 12-14, 16, 19, 22-25, and 30 are objected to because of the following informalities: 
Claims 1, 4, 14, 19, 22-25, and 30 are objected to as these claims are inconsistent in language regarding the adhesive label. In some instances, the claims use “[a/the] label” and in other instances the claims use “[a/the] adhesive label”. The examiner recommends that the applicant use “[a/the] adhesive label” in all instances throughout the claims to make it clear that the same adhesive label is being referred to throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a delivery complete condition” in line 9, which is unclear because claim 1 has been amended to introduce a delivery complete condition. The examiner further notes that claim 3, which depends from claim 2, recites “the delivery complete condition” in lines 12-13 and it is thus unclear how many and/or which delivery complete condition(s) is/are being referred to.

Allowable Subject Matter
Claims 1, 4, 10, 12-14, 16, 18, 19, 22-25, 30 and 31 are allowed.
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the closest prior art appears to be Edwards et al. (US 2010/0309012 A1, cited previously and hereafter 'Edwards') and Nguyen (US 2017/0049960 A1, cited previously).
Edwards discloses a drug delivery device (auto-injector 4002; see Figs. 5-20, 26-34) comprising: a housing (4110) having an interior surface and an exterior surface, the interior surface defining an interior space (see Fig. 26 showing housing in phantom); a reservoir (4262) disposed within the interior space of the housing (Figs. 26, 27, 34), the reservoir configured to store a volume of a drug to be delivered to a patient (para 0069); a cannula (4212) operably connected to the reservoir and adapted to extend at least partially beyond the exterior surface of the housing for delivering the drug to the patient (para 0069, 0070, 0081); one or more light sources (4958A, 4958B) disposed adjacent the exterior surface of the housing (para 0087-0089, Figs. 5-7), each light source operable to indicate one of one or more operational conditions of the drug delivery device (para 0087-0089); an adhesive label (4910; see Figs. 5-9) fixed to the exterior surface of the housing adjacent to the one or more light sources (para 0085, 0086), the label including one or more informational messages (para 0085), each informational message aligned with one of the one or more light sources for conveying to a user an operational condition of the drug delivery device as indicated by a correspondingly adjacent light source of the one or more light sources (see para 0085 and Fig. 5 showing indicia in form of arrows), wherein the adhesive label includes one or more alignment features (openings 4918) to align the label relative to the one or more light sources (para 0087); and a controller (electronic circuit system 4920 which includes microprocessor 4950) operably connected to the one or more light sources (see para 0087-0089, 0105), the controller being configured to selectively illuminate the one or more light sources based on the operational condition of the drug delivery device (see para 0087-0089, 0105), wherein the one or more alignment features of the adhesive label include one or more openings (4918), each opening receiving one of the one or more light sources, the one or more openings aligning the one or more light sources with the one or more informational messages of the adhesive label (see para 0087, Figs. 5-7).
However Edwards is silent to the controller being operably connected to the reservoir, and the controller being configured to actuate the reservoir to deliver the drug (the reservoir of Edwards is “actuated” by a user manually pressing the auto-injector against a patient and not by the controller), and further wherein at least one informational message aligned with at least one light source of the one or more light sources includes a textual and/or symbolic message describing a delivery-complete condition of the drug delivery device.
Also as to claim 1, Nguyen discloses many of the limitations of the claim (see 1/18/22 Final Rejection), however the examiner agrees with the applicant that Both et al. (US 2011/0166512 A1, cited previously and hereinafter 'Both') teaches a light to indicate either delivery in process and/or delivery is complete and that Both is silent to any label of the drug delivery device having an information message aligned with at least one light source of the one or more light sources that includes a textual and/or symbolic message describing a delivery-complete condition of the drug device. The examiner has reconsidered the previous rejection of claims 1 and 3 (some of the subject matter of claim 3 was brought into instant claim 1) and determined that all things considered, modifying Nguyen as claimed would appear to require a significant degree of hindsight using the prior art of record.
Claims 2-4, 10, 12-14, and 16 depend from claim 1.
Claim 18 contains limitations largely similar to claim 1 and is therefore considered allowable for the same reasons as mentioned above.
Claims 19, 22-25, and 31 depend from claim 18.

Response to Arguments
While not agreeing with all of the applicant’s arguments (see Remarks submitted 3/18/22), the examiner does agree with the arguments on the first full paragraph of page 9 of the Remarks that Both teaches a light to indicate either delivery in process and/or delivery is complete and that Both is silent to any label of the drug delivery device having an information message aligned with at least one light source of the one or more light sources that includes a textual and/or symbolic message describing a delivery-complete condition of the drug device. The examiner has reconsidered the previous rejection of claims 1 and 3 (some of the subject matter of claim 3 was brought into instant claim 1), as well as claim 18, and determined that all things considered, modifying Nguyen as claimed in instant claim 1 or claim 18 would appear to require a significant degree of hindsight using the prior art of record and would not necessarily have been obvious to one having ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783